Citation Nr: 1210342	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-41 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a onetime payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The appellant alleges that he is eligible for payments from the Filipino Veterans Equity Compensation Fund based on guerilla service during World War II. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A hearing was held before the undersigned acting Veterans Law Judge in February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant had no verified service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces, in the service of the Armed Forces of the United States.

CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. § 501(a)  (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery  and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009). 

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service. 

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service which is service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable. 

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the VA will request verification of service from the service department.  38 C.F.R. § 3.203(c). 

Significantly, the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

In the instant case, the appellant has submitted the following pertinent evidence: statements from the appellant in support of his claim, certification of recognition from the government of San Juan, Batangas, certification from the Philippine Veterans Affairs Office, certification from the Philippine Veterans Affairs Office, certification from the Office of the Adjutant General, Armed Forces of the Philippines, order of payment from the Veterans Claims Settlement Staff, a plaque of merit from the Reserve Officers Legion of the Philippines (ROLP), copies of membership cards showing that the appellant is a member of the Veterans Memorial Hospital, the Office of Senior Citizens Affairs and the Armed Forces of the Philippines Reserves Officers Legion of the Philippines and a transcript of the appellant's February 2012 Video Conference Board hearing.  

Also of record is a September 2010 verification from the National Personnel Records Center (NPRC) indicating that the appellant had no service as a member of the Philippine Commonwealth Army including the recognized guerillas in the service of the United States Armed Forces.  Of note, the appellant's correct birthday, February 9, 1923, was used in the NPRC search as requested by the appellant.

The service department has verified that he did not have service that would qualify the appellant for the benefit sought.  VA is bound by that determination.  Hence the appeal must be denied. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102  , 3.156(a), 3.159, 3.326(a) (2011).  In this case, VA has no duty to assist the appellant in this case because, as the service department has verified that he had no qualifying service, no assistance could substantiate his claim.





ORDER

The appeal is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


